Gray, C. J.
The merits of this case cannot properly be determined in this form of proceeding. If the petitioner is entitled to the fees which he claims, the amount thereof being fixed by statute, and the city of Boston being bound by the Gen. Sts. c. 17, § 6, to pay them, he is entitled to recover them by action at law against the city in the inferior court of appropriate jurisdiction.
The St. of 1879, c. 256, § 1, by which it is enacted that “the auditor of accounts of the city of Boston shall be the auditor of the county of Suffolk; and hereafter all bills for county salaries, expenses and disbursements shall be examined, audited and allowed by said auditor prior to the payment thereof,” is intended to regulate the internal administration of municipal affairs, and does not deprive a creditor of his right of action, at least after his claim has been presented to the auditor, and to the board of aldermen acting as county commissioners, and they have refused to allow it.
The petitioner having thus a clear, direct and adequate rem edy by action at law, no case is shown for the exercise of thr *488extraordinary jurisdiction of this court to issue the writ of mandamus. Lexington v. Mulliken, 7 Gray, 280. Boyce v. Russell, 2 Cowen, 444. Ex parte Lynch, 2 Hill (N. Y.) 45. Commonwealth v. Commissioners of Allegheny, 16 S. & R. 317. Hester's case, 2 Watts & Serg. 416. State v. Union Township, 8 Vroom, 84. State v. County Judge, 5 Iowa, 380.
In Osborn v. Selectmen of Lenox, 2 Allen, 207, the petitioner was entitled to compensation out of a particular fund only, and not to a general judgment against the town. But in the present case, if his claim is well founded, he may recover judgment in the ordinary form by action at law against the city, and levy his execution upon the property of any inhabitant. Hill v. Boston, 122 Mass. 344, 349, 350, and authorities there cited.
- Petition dismissed.